DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10,848,194. This is a statutory double patenting rejection.
Please see the blow direct comparison of the present  application claim 1 and the  patent claim 1.
The present  application 
The patent No. 10,848,194
Claim 1. A protective case for a mobile device configured to be in contact with all sides of a mobile device, wherein the mobile device has a flat front surface, a flat back surface. and side surfaces extending between the front and back surfaces, the protective case comprising: a flexible inner sleeve configured to engage and surround a mobile device, including the back surface and the side surfaces of the mobile device, the flexible inner sleeve comprising a front surface. a back surface, and side surfaces extending between the front and back surfaces. including top, bottom, right, and left side surfaces, the flexible inner sleeve further comprising an indention extending continuously from the back surface to the top, bottom, right, and left side surfaces of the flexible inner sleeve, wherein the height of said indention on at least one of the top, bottom, right, and left side surfaces of the flexible inner sleeve, as measured between the front and back surfaces, is less than the height of the indention extending on one or more of the other sides of the flexible inner sleeve, and wherein the flexible inner sleeve further includes a protrusion configured to overlie in contact with a control button on the mobile device: and a rigid outer shell releasably engaged with the flexible inner sleeve to thereby form an integrated protective unit wherein the outer shell is configured to reside within the indention, wherein the outer shell includes an aperture dimensioned to receive the protrusion, wherein the outer shell includes multiple side walls that are configured to reside within the corresponding portions of the indention that are located on the side surfaces of the inner sleeve, and wherein at least one side wall of the outer shell is configured to reside entirely below the front  surface of the mobile device when the mobile device is fully inserted within the protective case such that the back surface of the mobile device is in contact with the flat back surface of the flexible inner sleeve.
Claim 1. A protective case for a mobile device configured to be in contact with all sides of a mobile device, the mobile device having a flat front surface, a flat back surface, and side surfaces extending between the front and back surfaces, the protective case comprising: a flexible inner sleeve configured to engage and surround a mobile device, including the back surface and the side surfaces of the mobile device, the flexible inner sleeve comprising a front surface, a back surface, and side surfaces extending between the front and back surfaces, including a top side, a bottom side, a right side, and a left side, the flexible inner sleeve further comprising an indention extending continuously from the back surface to the top, bottom, right, and left sides of the flexible inner sleeve, wherein the height of said indention on at least one of the top, bottom, right, and left sides of the flexible inner sleeve, as measured between the front and back surfaces, is less than the height of the indention extending on one or more of the other sides of the flexible inner sleeve, and wherein the flexible inner sleeve further includes a protrusion configured to overlie in contact with a control button on the mobile device; and a rigid outer shell releasably engaged with the flexible inner sleeve to thereby form an integrated protective unit, wherein the outer shell is configured to reside within the indention, wherein the outer shell includes an aperture dimensioned to receive the protrusion, wherein the outer shell includes multiple side walls that are configured to reside within the corresponding portions of the indention that are located on the side surfaces of the inner sleeve, and wherein at least one side wall of the outer shell is configured to reside entirely below the front surface of the mobile device when the mobile device is fully inserted within the protective case such that the back surface of the mobile device is in contact with the flat back surface of the flexible inner sleeve.


Claim 2 of present application are met by claim 2 of the patent. 
Claim 3 of present application are met by claim 3 of the patent. 
Claim 4 of present application are met by claim 4of the patent. 
Claim 5 of present application are met by claim 5 of the patent. 
Claim 6 of present application are met by claim 6 of the patent. 
Claim 7 of present application are met by claim 7 of the patent. 
Claim 8 of present application are met by claim 8 of the patent. 
Claim 9 of present application are met by claim 9 of the patent. 
Claim 10 of present application are met by claim 10 of the patent. 

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-46 of U.S. Patent No. 8,800,762. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 1 includes substantially the same features as claim 35  of the Patent and broader than the claim 35 of the patent. 
Please see the direct comparison below:
The present application claim 1
The patent 8,800,762 claim 35
Claim 1.  A protective case for a mobile device configured to be in contact with all sides of a mobile device, wherein the mobile device has a flat front surface, a flat back surface, and side surfaces extending between the front and back surfaces,  the protective case comprising: a flexible inner sleeve configured to engage and surround a mobile device, including the back surface and the side surfaces of the mobile device,  the flexible inner sleeve comprising a front surface. a back surface. and side surfaces extending between the front and back surfaces. including top, bottom, right, and left side surfaces, the flexible inner sleeve further comprising an indention extending continuously from the back surface to the top, bottom, right, and left side surfaces of the flexible inner sleeve, d)wherein the height of said indention on at least one of the top, bottom, right, and left side surfaces of the flexible inner sleeve, as measured between the front and back surfaces, is less than the height of the indention extending on one or more of the other sides of the flexible inner sleeve, and  wherein the flexible inner sleeve further includes a protrusion configured to overlie in contact with a control button on the mobile device: and  a rigid outer shell releasably engaged with the flexible inner sleeve to thereby form an integrated protective unit wherein the outer shell is configured to reside within the indention, wherein the outer shell includes an aperture dimensioned to receive the protrusion, wherein the outer shell includes multiple side walls that are configured to reside within the corresponding portions of the indention that are located on the side surfaces of the inner sleeve, and wherein at least one side wall of the outer shell is configured to reside entirely below the front  surface of the mobile device when the mobile device is fully inserted within the protective case such that the back surface of the mobile device is in contact with the flat back surface of the flexible inner sleeve.
Claim 35. A protective case configured to be in contact with all sides of a mobile device, the mobile device having a flat front surface, a flat back surface, and side surfaces extending between the front and back surfaces, including a top side, a bottom side, a right side, and a left side, the mobile device having a screen on the front surface, the protective case comprising: a flexible inner sleeve configured to engage and substantially surround the mobile device, including the back surface and the side surfaces of the mobile device,  the flexible inner sleeve defining a screen opening configured to provide access to the screen on the front surface of the mobile device,  the flexible inner sleeve having a front surface, a flat back surface, and side surfaces extending between the front and back surfaces, including a top side, a bottom side, a right side, and a left side, the top side forming a first and second corner junction with the right side and left side, the bottom side forming a third and fourth corner junction with the right side and left side, wherein the back, and side surfaces of the flexible inner sleeve correspond with the back surface and side surfaces of the mobile device; and  a one-piece rigid outer shell removably engageable with the flexible inner sleeve to thereby form the protective case; wherein the flexible inner sleeve further comprises an indention extending continuously from a portion of the back surface to the right and the left sides, and the top and bottom sides of the flexible inner sleeve, the height of said indention on one of the right, left, top or bottom sides of the flexible inner sleeve, as measured between the front and back surfaces, is less than the height of the indention extending on one or more of the other sides of the flexible inner sleeve, the indention on one of the sides of the flexible inner sleeve further includes a protrusion, the outer shell configured to be removably received into the indention, and the outer shell including an aperture dimensioned to receive the protrusion; wherein the outer shell includes multiple side walls that are configured to be received within the corresponding portions of the indention that are located on the side surfaces of the inner sleeve, and wherein at least one side wall of the shell is configured to reside entirely below the front surface of the mobile device when the mobile device is fully inserted within the protective case such that the back surface of the mobile device is in contact with the flat back surface of the flexible inner sleeve.  



Claim 2 of present application are met by claim 36 of the patent. 
Claim 3 of present application are met by claim 40 of the patent. 
Claim 4 of present application are met by claim 41 of the patent. 
Claim 5 of present application are met by claim 42 of the patent. 
Claim 6 of present application are met by claim 43 of the patent. 
Claims 7 and 8 of present application are met by claim 45 of the patent. 
Claim 9 of present application are met by claim 46 and in part of claim 35 of the patent. 
Claim 10 of present application are met by in part of claim 35 of the patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649